 
US MT BILLED PREMIUM SMS SERVICE ADDENDUM
 
Addendum Number; 28 April 2005
 
To a Master Services Agreement dated 19th April 200S between Mobile Messenger
and New Motion Inc
 
Service type: US MT Billed Premium SMS and Trivia Application
 

2
Term for Service; Minimum period of 12 months from the Commencement Date
(Initial Term), continuing for a twelve [12] month period with automatic
renewals of twelve (12] months (Renewal Period). Either party may with ninety
[90] days written notice terminate the contract at the end of the Initial Term
or then current Renewal Period.

 

3
Service Specifications:

 
(a) Type: Unique Short code(s). 31000
 
(b) End-user Prices & Short code(s):
 
(Insert Unique Short Code and applicable tariff]


 Short Code
 
Tariff
 
31000
 
$
0.99
 

 
(c) Network Operators available; AT&T, Cingular, T-Mobile and Verizon, Sprint,
and Nextel.
 
(d) Adult content: No. See Exhibit 1, Content Standards.
 
(e) Service Interface: Select below:


Interface Type
Java API
 
SMPP
 
Redhoi XML
 
HTTP
 
MM suplied application
x

 
(f) Throughput: 2 messages/second
 
(g) Latency: 30 seconds
 

4
Pricing:

 
(a) Account setup fee: S 1,000
 
(b) Account support fee; $500
 
(c) Non premium MT messages: $0.035 per message
 
(d) Trivia Application No Charge (The Txt Trivia Engine is provided at no
additional charge)
 
 (e) Development work for Txt Trivia Customisation,
 
(i) Hourly Rate : $80 per hour
 
(ii) All Development work will be conducted with approval and approval.
 
1

--------------------------------------------------------------------------------


 

5
Short code pricing:

 

5.1
Set Up Cost: $2000 (The code is already provisioned)

 

5.2
Monthly Fee: $1000

 

6
Initial Payment:

 
Account setup fee(s), Carrier short code setup fee(s) and first month's Account
support fee are due upon signature of this Addendum.
 

7
Premium SMS Out Payments

 

7.1
Out payments from Mobile Messenger to Customer:

 
Tariff $0.99
 
Mobile Messenger agrees to pay-out to New Motion Inc the exact amount paid per
carrier per shortcode as from Mobile Messenger's direct supplier less the
following service amounts as per the table below:


 messages  Per Month
 
Fee Per message
 
Plus
 
1 - 500 000
   
3 cents
 
$
0
 
501,000 —1,000,000
   
2 cents
 
$
15,000 (includes500000 messages)
1,000,001 — 2,000,000
   
1.5 cents
 
$
21,000(includes 1,000,000 message!)
2,000,001 and above
   
1 cent
 
$
40,000 (includes2,000,000 messages)
 

 

7.2
T-Mobile Ringtone includes non ringtone binaries.

 

7.3
Volumes specified in each of the tables at Paragraph 7.1 above are references to
numbers of messages sent on that specific Network Operator's US mobile network
under this Service Addendum in any given month.

 

7.4
All MO messages sent to Short codes will be charged to End-users at their
standard rate. There Is no out payment for these messages.

 

7.5
Out payments to the Client shall be paid as follows:-

 

(a)
Mobile Messenger will notify Client monthly in writing of the out payments due
to the Client, as calculated in accordance with Paragraph 7.1 above, based on
reports from Network Operators;

 

(b)
Client shall invoice Mobile Messenger for the amounts of the out payments which
are thus notified by Mobile Messenger; and

 

(c)
Mobile Messenger will make payment to the Client of the relevant out payment
amounts, subject to the Terms and Conditions, 14 days after receiving payment
from the relevant Network Operators for the Premium Rate Messages in respect of
which the out payments are payable.

 

8
Additional Terms and Conditions

 

8.1
"PermittedPremium Rate Services" includes the provision of those Premium Rate
Messages described on an Mobile Messenger Client Care Form submitted by Client
and approved by Mobile Messenger, such approval not to be unreasonably withheld.

 
Client agrees to abide by all applicable terms end conditions of Network
Operators as notified in writing by Mobile Messenger from time to time.
 

8.3
End-users of Verizon arc be charged $0.02 per received MT message (whether
premium or non-premium), and Client will notify End-users of this in accordance
with Paragraph 3.5(c) of Schedule 2, Premium SMS Terms and Conditions, of the
Master Service Agreement.

 
2

--------------------------------------------------------------------------------


 

8.4
Monthly recurring Account Service charge is invoiced on the first of each month
beginning the first month from the date of first carrier activation.

 

8.5
Mobile Messenger may add service through additional carriers in its sole
discretion from time to time. Client will be notified of message rates for such
additional carriers by rate card. However, in its sole discretion, Mobile
Messenger may require Client to pay the actual set-up fees attributable to
Client's services which Mobile Messenger is charged by such additional
carrier(s).

 

8.6
Each service order form entered in connection with this Addendum is part of this
Addendum and is incorporated herein by reference. In the event of a conflict
between this Addendum and a service order form, the terms of this Addendum shall
control.

 

9
Test code 28444 ($0.30 tariff) Terms and Conditions

 

9.1
Upon Client request, Mobile Messenger will provide Client with a shared test
code with an associated Keyword.

 

9.2
Mobile Messenger will provide Client with one Keyword. Keyword will be chosen by
Mobile Messenger,

 

9.3
The test code will be available to Client until live short code is setup on at
least one carrier.

 

9.4
The tariff on test code 28444 is 50.30. No out payments are made by Mobile
Messenger to Client for traffic generated on test short code.

 

9.5
Non-premium MT messages will be charged in accordance with Paragraph 4,

 

     
New Motion Inc
Mobile Messenger Pty Ltd.            
4/28/05
steve logo [steve.jpg]     Signature and Date   Signature and Date         Steve
Taylor   
by:
/s/ Scott Walker 

--------------------------------------------------------------------------------

Printed Name and Title 
   

--------------------------------------------------------------------------------

Printed Name and Title 

 
3

--------------------------------------------------------------------------------


 
Exhibit 1 Content Standards
 
Operators reserve the right to prohibit any content they deem to be offensive or
in violation of their standards. Adult text content of any sort is not allowed
by US Operators. This includes use of sexually explicit or implicit terms about
activities, profanities, slang for body parts, states of arousal, or sexual
desires and intent.
 
Images prohibition includes anything sexual in nature. "Swimsuit" type images
may be approved, any nudity, sexual posing or implications will be rejected.
 
Operator Specific Prohibition Requirements:
 
Verizon Wireless -:
 
Alcoholic beverage-related (i.e., beer, wine, liquor, etc.)
 
Tobacco-related (cigarettes. cigars, pipes, chewing tobacco, etc.)
 
Guns/weapons-related (firearms, bullets, etc.)
 
Illegal drugs-related (marijuana, cocaine, etc.)
 
Pornographic-related (i.e., adult themes, sexual content, etc.)
 
Crime-related (i.e., organized crime, notorious characters, etc.)
 
Violence-related (i.e. certain games, etc.)
 
Death-related (i.e., funeral homes, mortuaries, etc.)
 
Gambling-related (i.e., casinos, lotteries, etc.)
 
Hate-related (i.e., racist organizations, etc.)
 
Involves unauthorized or unapproved use of Verizon Wireless' intellectual
property Involves a copy or parody of current or past Verizon Wireless products
or services
 
Competitor-related (i.e., providers of telecommunications services other than
Verizon Wireless or its Affiliates, providers of comparison shopping for
telecommunications services, etc.) related (Le., racist organizations, etc.)
 
Involves a copy or parody of current or past Verizon Wireless products or
services
 
Involves an implied affiliation, association or endorsement by, or favored
status with, Verizon Wireless.
 
 
AT&T - Harassing, defamatory, libellous, abusive, threatening, obscene, coercive
or objectionable are not allowed.
 
Cingular - Customer is responsible to ensure messages do not constitute
Unsuitable Content. Cingular or its affiliated agent may review all Customer
Content prior to its delivery to its delivery to Subscribers. Cingular may
reject any Customer Content in its sole discretion.
 
T-Mobile •
 
1 . Company and Third Party Providers will not send any Messages via the
T-Mobile Network that include characters other than those included in the
then-current T-Mobile SMPP character set.
 
2. Company and Third Party Providers are responsible for all Content and
materials included in the Services and any and all Messages distributed in
connection therewith, and Company and Third Party Providers will ensure that all
such Content and materials do not and will not contain any material that;
 

(a)
is unlawful, obscene, or defamatory or violates any intellectual Property Rights
or any other rights of any third party;

 

(b)
facilitates any illegal activity:

 

(c)
contains any sexually explicit content or images;

 

(d)
is false, misleading, or likely to mislead or deceive (including, without
limitation, information relating to the source or the author of the message); or

 

(c)
promotes violence, discrimination, or illegal activities.

 
4

--------------------------------------------------------------------------------

